IN THE SUPREME COURT OF THE STATE OF DELAWARE

 DAVID PAITSEL, JR.,                      §
                                          §   No. 317, 2018
       Defendant Below,                   §
       Appellant,                         §   Court Below—Superior Court
                                          §   of the State of Delaware
       v.                                 §
                                          §   Cr. ID No. K1401007717 (K)
 STATE OF DELAWARE,                       §
                                          §
       Plaintiff Below,                   §
       Appellee.                          §

                           Submitted: July 24, 2018
                           Decided:   August 6, 2018

                                       ORDER

      On June 19, 2018, the appellant filed a notice of appeal from a Superior Court

order sentencing him for a violation of probation. The Chief Deputy Clerk directed

the appellant to pay the filing fee or file a motion to proceed in forma pauperis by

July 5, 2018. After the appellant failed to take either action, the Chief Deputy Clerk

issued a notice, on July 6, 2018, directing the appellant to show cause why this

appeal should not be dismissed for his failure to pay the filing fee or file a motion to

proceed in forma pauperis. The appellant received the notice to show cause by July

11, 2018, but has not responded within the required ten-day period, paid the filing

fee, or filed a motion to proceed in forma pauperis. Dismissal of this appeal is

therefore deemed to be unopposed.
      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b)(2) and 29(b), that this appeal is DISMISSED.

                                           BY THE COURT:
                                           /s/ Leo E. Strine, Jr.
                                           Chief Justice




                                       2